 SPECIAL WIRE GOODS, INC.67bargaining representative and warrants setting aside the election.'This is so, regardless of the noncoercive tenor of the Employer's actualremarks.Accordingly, we find, contrary to the Acting Regional Director, thatthe meetings conducted by Selvin and Piltzer interfered with the em-ployees' freedom of choice in the election.We shall order that theelection be set aside and direct that a new election be held.[The Board set aside the election held on August 26,1955.][Text of Direction of Second Election omitted from publication.]s EconomicMachinery Company,111 NLRB 947;Oregon FrozenFoodsCompany, Eta,113 NLRB 881;Richards Container Corporation,114 NLRB 1435.SpecialWire Goods,Inc. andUnited Steelworkers of America,AFL-CIO.Case No. 1-CA-1913. January 16,1956DECISION AND ORDEROn October 10, 1955, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report.The Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudicialerror was committed.The Board has considered the IntermediateReport, the exceptions, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERUpon the entire record in this case, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, SpecialWire Goods, Inc., Worcester, Massachusetts, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in the United Steelworkers of Amer-ica,AFL-CIO, or any other labor organization of its employees, byterminating the employment of any of its employees discriminatorilyand by thereafter failing and refusing to reinstate them, or by dis-criminating in any other manner in regard to their hire and tenure ofemployment or any term or condition of employment.115 NLRB No. 15. 68DECISIONSOF NATIONAL LABOR RELATIONS 'BOARD(b)Making statements to employees that their tenure of employ-ment or earnings depend upon withdrawal of their adherence from theUnion or interrogating employees concerning their membership in, oractivities on behalf of, the United Steelworkers of America, AFL-CIO,or any other labor organization, in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1).(c)Refusing to bargain collectively with the United, Steelworkersof America, AFL-CIO, as the exclusive representative of all its em-ployees in the appropriate unit with respect to rates of pay, wages,hours of employment, and other terms and conditions of employment.(d) In any other manner, interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to form,join, or assist United Steelworkers of America, AFL-CIO, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid and protec-tion, or to refrain from engaging in such activities, except to the ex-tent that such right may be affected by an agreement requiring mem-bership in a labor organization as authorized in Section 8 (a) (3) ofthe Act, as guaranteed in Section 7 thereof.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to John Burke, Arthur A. Sherblom, Roy Stevens, andEarl Dufresne, Jr., immediate and full reinstatement to their formeror substantially equivalent positions and make them whole for any lossof earnings suffered as a result of the discrimination against them, inthe manner described in the section of the Intermediate Report entitled"The Remedy," and make whole employees Donald Agby, RichardDumas, Robert Mann, and Anthony Campanile'for any loss of earningssuffered by them as the result of the discrimination against them in themanner described in the section of the Intermediate Report entitled"The Remedy."(b)Post at its plant in Worcester, Massachusetts, copies of thenotice attached hereto and marked "Appendix."'Copies of saidnotice, to be furnished by the Regional Director for the First Region,shall, after being duly signed by an authorized representative of theRespondent, be posted by the Respondent immediately upon receiptthereof and maintained by it for a period of sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices to employees, are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.1 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for- the words"Pursuant to a Decision and Order" the words"Pursuant to a Decree of the (United States Court of Appeals,Enforcing an Order." SPECIAL WIRE GOODS, INC.69(c)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-secu-rity payment records, timecards, personnel records and reports, and all-other records necessary to analyze the amounts of back pay due and therights of employment under the terms of this Order.(d)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed insofar as it alleges violations of the Act as to Robert Sher-blom and Robert Sobol.MEMBERRODGERS took no part in the consideration of the above De-cision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in the United Steelwork-ers of America, AFL-CIO, or in any other labor organization ofour employees, by discriminating in any manner in regard to hire,tenure, or any term or condition of employment.WE WILL offer to the employees named below immediate andfull reinstatement to their former or substantially equivalentpositions without prejudice to any seniority or other rights pre-viously enjoyed, and make them whole for any loss of earningsas a result of discrimination against them as set forth in the In-termediate Report and Recommended Order issued by the TrialExaminer of the National Labor Relations Board :John BurkeArthur A. SherblomRoy StevensEarl Dufresne, Jr.WE WILL make whole the employees named below for loss ofearnings as a result of discrimination against them as set forth inthe Intermediate Report and Recommended Order issued by theTrial Examiner of the National Labor Relations Board :Donald AgbyRichard DumasRobert MannAnthony CampanileWE WILL NOT coerce employees in the exercise of their rightsto engage in, or to refrain from engaging in, union activities byinterrogating them as to their union membership or activities,in a manner constituting interference, restraint, or coercion in 70DECISIONSOF NATIONALLABOR RELATIONS BOARDviolation of Section 8 (a) (1), by making statements to themto the effect that their tenure of employment or emolument de-pends upon their withdrawal from a labor organization or dis-continuance of activities on its behalf.WE WILL bargain collectively upon request with the UnitedSteelworkers of America, AFL-CIO, as the exclusive bargainingrepresentative of all our employees in the appropriate unit de-scribed below with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employment, and,if an agreement is reached, embody such understanding in a signedcontract.The appropriate unit is :All production and maintenance and shipping and receiv-ing employees employed by Special Wire Goods, Inc., at itsWorcester, Massachusetts, plant, exclusive of all supervisorsdefined in the Act.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right of self-organization,to form labor organizations, to join or assist the above-namedor any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from engaging inany or all such activities, except to the extent that such rights maybe affected by an agreement requiring membership in a labororganization as a condition of employment in conformity withSection 8 (a) (3) of the Act.All our employees are free to become or remain, or to refrain frombecoming or remaining,members of any labor organization exceptto the extent above stated.SPECIALWIRE GOODS, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain posted for 60daysfrom the date hereof,and must not be altered,defaced,or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and an amended charge filed by the United Steelworkers ofAmerica, CIO, herein called the Union,the General Counsel for the National LaborRelations Board,by the Regional Director for the First Region(Boston,Massachu-setts),issued his complaint dated June 23, 1955,against SpecialWire Goods, Inc.,herein called the Respondent,alleging that the Respondent had engaged in and wasengaging in unfair labor practices affecting commerce within the meaning of Section8 (a) (1), (3),and (5)and Section 2 (6) and(7) of the National Labor Relations SPECIAL WIRE GOODS, INC.71Act, 61 Stat. 136, herein called the Act.Copies of the complaint, charge, andnotice of hearing were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint as amended at the hearingalleges that the Respondent on March 29, 1955, and thereafter, engaged in conductviolative of the foregoing sections of the Act by laying off or discharging variousof its employees named in the complaint because of their union sympathies andactivities, by acts of interrogation and remarks to employees calculated to restrainthem in the exercise of union activities protected by the Act, and by refusing tobargain with the Union as the representative of the majority of its employees. Insubstance the Respondent's answer denied the allegations of unlawful conduct inthe complaint.At the hearing the Respondent offered various explanations for itsconduct with respect to certain of the allegations which will be discussed in detailherein.Pursuant to notice a hearing was held at Worcester, Massachusetts, on July 18, 19,and 20, 1955, before Thomas N. Kessel, the Trial Examiner duly designated toconduct the hearing.All the parties hereto were represented by counsel and anappearance was also entered by an official of the Union.Full opportunity to beheard, to examine and cross-examine witnesses, and produce evidence was affordedallparties.After the hearing the General Counsel filed a brief which has beencarefully considered.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAs alleged in the complaint and admitted in the answer and as stipulated by theparties at the hearing the Respondent is a Massachusetts corporation operating aplant in the city of Worcester, where it manufactures, sells, and distributes wroughtiron ware, metal furniture, and parts.Substantial quantities of the products manu-factured by the Respondent are sold and transported from its plant in interstate com-merce to various States.During the calendar year 1954 the Respondent's sales wereapproximately $150,000, of which approximately 75 percent was made to customersin States outside the Commonwealth of Massachusetts. It is found from the fore-going facts that the Respondent is engaged in commerce within the meaning ofSection 2 (6) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, CIO, is a labor organization admitting to member-ship employees of the Respondent.III.THEUNFAIR LABOR PRACTICESa.Evidence relative to the allegations of unlawful conductThe Respondent's plant is a relatively small manufacturing operation in which,on March 29, 1955, approximately 34 rank-and-file employees were employed in aplantwide production and maintenance unit, including shipping and receiving em-ployees, stipulated by the parties as, appropriate for representation under the Act.Union activities among the employees, consisting of discussions concerning union-ization, started aboutMarch 22, 1955.On March 24 various employees begansigningup fellow employees, and by March 29, 21 signed cards had been procuredand delivered to the Union designating it as the collective-bargaining representative.Nineteen of these cards, properly authenticated as to signature, were produced inevidence.'Of these, 17 had been signed on or before March 28.On this latterdate the Union sent a letter to the Respondent giving notice of its designation asrepresentative by a majority of the employees and requesting the Respondent to meetwith it to negotiate a labor contract.The Respondent conceded that it received thisletter during the morning of March 29 and that it was delivered to its attorney who,on March 31, sent a letter to the Union "merely reciting that the letter had beenturned over to him and that communication should be made with him."The gravamen of the General Counsel's case is that when the Respondent learnedof its employees' movement to become unionized, it immediately undertook tothwart this objective by unlawful means.This it assertedly did by the March1Each employee alleged by the complaint to have been discriminatorily laid off or dis-charged was a card signer. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARD29 layoffs or discharges of the 11 employees named in the complaint(reduced to 10by grant of the General Counsel's unopposed motion to strike from the complaintallegations as to employee Ralph Lewis) in reprisal for their union activities andto cause their abandonment of the Union; and by the simultaneous coercive inter-rogations as to union activities and threats to employees for engaging in such activi-ties from George Krikorian, Respondent's president and manager, and his brotherPaul, a foreman in the plant and a supervisor within the meaning of the Act.Thisconduct, the General Counsel contends, is not only independently violative ofSection 8 (a) (3) and (1) of the Act but strongly reveals the Respondent's inten-tion to destroy the Union's majority and thereby avoid its statutory obligation tobargain with the Union as representative of that majority in violation of Section8 (a) (5) of the Act.To support the foregoing allegations and contentions, the General Counsel pre-sented testimony by several of the Respondent's employees.Earl Dufresne, Jr.,had been employed for 3 months as a general laborer in plant department 3. Itappears from his testimony that Dufresne was the Union's most active adherentin the plant. It was he who had obtained the designation cards for solicitation ofthe employees, and he alone, between March 24 and 29, procured the designationsof at least 11 employees including his own.Dufresne was notified by George Krikorian near quitting time on the after-noon of March 29 that he was being laid off due to a material shortage.He testi-fied that he had thereupon pointed out that a:--shipment of raw materials had beenreceived that day to which Krikorian responded, "Well, there is a layoff until fur-ther notice."As Krikorian was walking away he turned back and said to Dufresne,"Earl, I consider you a good painter, and there is a future in the business for you.If you would like to come down in the office and talk things over and maybe come onmy side of the fence there may be a job for you." According to Dufresne, he rejectedthe offer with the remark "that the grass was greener where [he] was."Krikorianthen stated that he was laid off until further notice and nothing more was said.Dufresne related that about 1:30 p. m. on March 29 Paul Krikorian had approachedhim at his place of work and inquired whether he had signed a union card, point-ing out at the same time that he did not have to answer if he did not choose to do so.He replied that because an affirmative answer would be believed and a negativeanswer disbelieved Krikorian could take his own choice.The latter told Dufresneto have its his own way and departed. Later that day,. in mid-afternoon, PaulKrikorianagainspoke to Dufresne at his place of work in the presence of em-ployees Anthony Campanile, Robert Sherblom, Arthur Sherblom, and possibly Rob-ertMann.On this occasion Krikorian assertedly related his personal experienceas a member of the Maritime Union during World War II and deprecated this "sadexperience," emphasizing the expense of his dues and initiation fee and the factthat the union was Communist dominated.Dufresne challenged the accuracy ofthese remarks, whereupon Krikorian ordered the employees back to' work and thediscussion ended.On the Friday following his layoff, April 1, Dufresne called at the Respondent'soffice to inquire whether there was work for him.This inquiry was addressed toGeorge Krikorian's wife who then went into her husband's office and returned ina few minutes to inform Dufresne that there was not yet work for him.He calledat the office again during the next week to receive back pay due him.Dufresnetestified that George Krikorian had promised him a pay raise the Saturday beforehis layoff but that the promised increase had not been included in the pay hereceived.His complaint on this score to "Angie" the office girl who had handedhim his pay was thereupon communicated to Krikorian who came out of his officeto discuss the matter with Dufresne.According to Dufresne, he asked Krikorianwhere his raise was and the latter responded "that after all [he] had done and [his]union activities, [he] shouldn't expect to get the-pay."Dufresne has not been re-called to work by the Respondent.John Francis Burke had started to work for the Respondent on March 15, 1955,and had been employed in plant department 2.While at work about 11 a. m. onMarch 29, Paul Krikorian, accompanied by employee Robert Sherblom, askedhim whether he had signed a union card and Burke stated that he had not.Kri-korian then commented about the high cost of union initiation fees and dues andnothing more was said.About 3:30 p. m. that same day Krikorian again spoke toBurke and notified him that because he had not signeda unioncard he would bepermitted to work the next day but that "the members that had signed the cardswould be laid off until the matter of the union had been straightened out." Im-mediately thereafter Burke spoke to employee Donald Agby and related how hehad untruthfully told Krikorian he had not signed the card.Agby advised him to SPECIAL WIRE GOODS, INC.73tellKrikorian the truth.Burke thereupon revealed to Krikorian that he was a cardsigner.He testified that he was then told that he "too would have to be laid offuntil the matter with the Union had been straightened out and that they would getin touch and for[hum] to come back within a week."On April 5 Burke returnedto the plant to inquire about work and spoke to Paul Krikorian who indicatedthat no hiring was taking place.Burke pointed out that other employees who hadbeen laid off had returned and Krikorian acknowledged that they had been recalled.He told Burke that the matter with the Union had not yet been straightened out andthat he would be contacted later. Burke has not been recalled.Robert Sherblom was hired by the Respondent in December 1954 and after work-ing at various jobs ultimately became the shipper in department 3 of the plant.His specific duties and functions as shipper are discussed in detail below in con-nection with the issue raised herein concerning his status as an employee or super-visor.Sherblom'sactivities in behalf of the Union consisted of passing out andreceiving from employees signed designation cards which he delivered to Dufresne.He testified that he was notified of his layoff on March 29, 1955, by GeorgeKrikorian who had come to the shipping room about 3:25 p.in. and informed himthat he was closing down the shop and laying everyone off for a few days becauseof a material shortage,Exactly how long the employees would be out,Krikorianthen added,depended on what his attorney would advise. Sherblom related thatalthough Krikorian did not specify the kind of material which was short, so faras he knew it could only have been wire.This is the basic raw material used inthe Respondent'smanufacturing processes.Sherblom claimed that a shipment ofwire in the neighborhood of 60,000 pounds had been received that day.He furtherrelated that earlier in the afternoon of March 29, before he was notified of thelayoff,George Krikorian had asked him whether he and his father would be willingto work overtime that night to help get the shipping ready and that they had agreedto do so.According to Sherblom,Paul Krikorian had spoken to him at about 10 a. in. onMarch 29 in the shipping room and had asked whether he had heard anything aboutthe Union and who had started it.Sherblom claimed ignorance of these matters.Krikorian then decided to question employees in department 2 over which he wasthe foreman.Accompanied by Sherblom he approached the aforementioned em-ployees, Agby and Burke, and asked them whether they had signed cards for theUnion.Agby admitted that he had,but Burke denied-having done so. Sherblomclaimed that Krikorian had said in the presence of Agby, and possibly Burke,that if worst came to worst he and his brother George would close down the shopand everyone would be out of work. Sherblom attributed to Krikorian a remarkto Burke concerning the expense of belonging to a union and a further commentto the effect that membership in a union was not advantageous because the Respond-ent could"jack" its rates to a point where they could not be met by employees and.,no union in the United States could make a company keep a man if he couldn'tkeep the rates."After these remarks Krikorian and Sherblom parted with anadmonition from the former to the latter to listen in on the noontime conversations ofthe men and to report what they might say about the Union.Sherblom returnedto the plant on the Monday following his layoff but was not given employment,nor has he since his layoff been recalled to work.Employee Roy Stevens,formerly employed by the Respondent in department 1,had solicited the signatures of three employees and had himself signed a union card.On March 29 he had stopped working at 2:30 p.in. and, before leaving the plant,had notified his foreman,Robert Ford,that he expected to work a long -hitch onthe night-shift job he held with another employer but that he would report forwork at the Respondent'splant the following morning.Stevens called Ford atthe plant between 7 and 8 a. in. the next morning to advise he could not reportbecause he was fatigued from his work of the previous night and was informedby Ford that"all you guys are laid off."This was the extent of their conversation.Stevens returned to the plant 1 or 2 weeks later to pick up his pay, but did not thenor subsequently inquire whether there was work for him.The Respondent has notrecalled him.Like Roy Stevens,George F. Wardell had worked part time during the day forthe Respondent in department 1 and also did nightwork for another employer.OnMarch 29 he stopped work at 3 p.m.( The next morning he called his foreman,Robert Ford,to advise that he would report late for work because of the time hehad put in the previous night at his other job.Ford then informed him that everyonein the shop had been laid off,but that he could report.According to Wardell,he arrived at 8 a. in. and during a discussion of the layoff with Ford was told byhim it was due to "union business."During the lunch hour Wardell talked to 74DECISIONS OF NATIONALLABOR RELATIONS BOARDGeorge Krikorian in the presence of Wardell's brother,Benjamin,who also workedfor theRespondent.Krikorian askedWardell whether he had heard about "thebig stink,"and then added that he did not know who started this union business butwished the men had come to him first as he could have offered them a better dealthan the Union would have given them.Nothing else was said.Later that dayWardell quit his job and is no longer employed by the Respondent.Benjamin Wardell had not worked on March 29 because of an injury to his leg.When he reported for work on March 30, Paul Krikorian, his foreman, inquiredwhether he had signed a union card.Wardell denied having signed a card despitehaving done so.Krikorian then told Wardell he had laid off "a lot of the fellows"but did not give any explanation for his action.Wardell was still employed by theRespondent at the time of the hearing.b.The Respondent's defenseIn its answer the Respondent denied that it had discharged the employees allegedby the complaint to have been discriminated against.At thehearing counsel forthe Respondent amended the answer to include an admission that all had been tem-porarily laid off except Robert Sherblom, Burke, and Sobol.With respect to RobertSherblom,the defense was also raised at the hearing that he was not an employeebut a supervisor without protection under the Act.Counsel for the Respondentinterposed the defense at the hearing that Roy Stevens had voluntarily quit his job.As noted in the introduction to this report, the answer denied the allegations of thecomplaint concerning remarks, threats,or promises of benefits calculated to coerceor restrain employees in the exercise of their rights to engage in union activities.Finally, regarding the refusal to bargain allegation,the answer contains a generaldenial and pleads that the Respondent had requested a Board election to determinethe Union's representative status.The Respondent's only witnesses were the Krikorian brothers.George Krikorian,who as previously indicated is the Respondent'spresident and manager,was theprincipal witness for the Respondent.He conceded, in accord with the GeneralCounsel'switnesses,that in announcing the layoff to the employees on March 29 hehad declared it due to material shortages.While maintaining at the hearing thatthis was a causative factor, he assigned other contributing reasons.These were theimpending seasonal decline in the Respondent'soperations,the dislocation in pro-duction resulting from a telephone call on March 29 from the Respondent's principalcustomer requiring a change in the products being produced on his orders, thecompleted installation of laborsaving equipment lessening the need for employeesin department 3, and the necessity for a complete shutdown of department 3 toovercome the confusion which hadset inbecause of faulty supervision in thisdepartment.Krikorian testified that he had been considering a layoff for several days beforeMarch 29, but that no definite decision had been reached as to the time when itshould be effective or which employees were to be affected until sometime duringMarch 29.During the morning of that day his principal customer's telephone callwas received notifying him of changes in style in items being produced.Becausethere were not on hand shelf units fabricated by the Respondent in department 1which were to go into the assembly of these items, there would be a consequent lagin production, particularly in the assembly operations performed in department 2,which dictated the layoff of some of the assemblers in that department.Accordingly,itwas then determined to lay off employees Agby and Dumas until the lag in pro-duction of shelf units was overcome.At the same time it was decided that alldepartment 3 employees should be laid off because of the installation on the precedingSaturday of a conveyor which eliminated the transportation of equipment by em-ployees of department 3 which had been accomplished by them before then, andbecause of an alleged uncontrolled situation within the department resulting fromRobert Sherblom's faulty supervision.Krikorian related that Agby and Dumaswere recalled to work within 2 days of their layoff.Robert Sherblom was replacedby the transfer of another employee to fill his job, and employees Robert Mannand Anthony Campanile who had been laid off on March 29 returned to their jobson March 31 and April 5, respectively.No other employees were hired to workin department 3, nor, so Krikorian testified, was any employee transferred to thisdepartment to perform the work of any other laid-off employees with the exceptionof the person transferred to fill Sherblom's job.He added that none of the pro-ductive functions which had been performed by the department 3 employees were,eliminated following the March 29 layoffs.The activities of this department had, SPECIAL WIRE GOODS, INC.75however,diminished as a result of the Respondent's seasonal decline so that inJune there was no work and in July very little work done there.Relative to the seasonal nature of the Respondent's operations,George Krikoriantestified that the 1955 production peak occurred in March consistent with pastexperience.He denied that this peak period extended into April although he re-ferred to April as a "wonderful" or "corking" month.He explained that by theseterms he meant that April was excellent "profit wise" or "cost wise."The Respond-ent's payroll records showed the following relevant cost data:1st weekof March 1955______$1,2504th week of April 1955______$1,0602d week of March 1955______1,253Final week of April 1955_____9943d week ofMarch 1955______1,3141st week of May 1955________1,1074th week of March 1955______1,5362d week of May 1955________1,0811stweek of April 1955______1,1833d week of May 1955________9702d week of April 1955_______1,2124th week of May 1955_______9103d week of April 1955_______1,102The payroll costs for the first week in June 1955 were $698 and there had been noincrease in payroll costs from then until the time of the hearing.Concerning Robert Sobol, one of the employees alleged to have been discrimina-torily laid off or discharged on March 29, Krikorian explained that he had left hiswork before quitting time on Saturday, March 26, without notice to anyone and thathe had been dropped from the payroll on the following Monday, March 28, as a dis-ciplinary measure.Krikorian testified that Sobol did not return to the plant untilthe following Friday when he came to pick up his pay.At that time Sobol inquiredabout work and was informed that he would not be employed because of his failureto give notice when he left work the preceding Saturday.Krikorian claimed that ithad been expected of Sobol that he would give notice upon leaving work before theend of the day and had been so informed.No notification had been sent him of hisdisciplinary discharge as it was not the Respondent's custom to send such notices toemployees in these circumstances.Regarding Roy Stevens, Krikorian testified only that he had left his work on March29 after putting in 5 hours and has not returned since then.He specifically deniedthat Stevens had been laid off, leaving the implication that his failure to work forthe Respondent after March 29 was due to Stevens' voluntary absence from his job.Krikorian's testimony as to John Francis Burke is contradictory and it cannot bedetermined therefrom whether he was trying to establish that Burke had not beenlaid off on March 29 but had failed to report for work after that date, or whether hehad been laid off on March 29 and failed to report despite his recall to work 2 dayslater.In any event Krikorian testified that all employees who had worked in de-partment 2, and this included Burke, were recalled 2 days after the March 29 layoff.Paul Krikorian testified on direct examination that shortly before noon on March29 he had talked to Dufresne in department 3 near the paint gang; that he had gonethere to inquire about work from his department and that when he saw Dufresnestanding there he asked him "if he knew what was behind all this confusion and ifhe knew about union activities," to which Dufresne replied, "I'm not saying."Hethereupon left.He also testified that earlier that morning, at about 11:15 a. in., hehad approached Robert Sherblom in department 3 and asked him "if he knew any-thing about the confusion-anything about union starting in the shop." Sherblomtold him he knew nothing.He denied any other discussion with, or interrogation of,employees attributed to him concerning union activities.Cross-examined, Krikoriantestified that at about 11: 15 a. in. on March 29 he had been informed of the receipt ofthe Union's letter, adverted to above, by his brother, George. It was this news, andthe fact that he had observed a lot of whispering among the men and much walkingback and forth by them, that prompted his inquiries concerning the "confusion andunion activity."Questioned about Dufresne's testimony concerning Krikorian's ac-count of membership in the Maritime Union, he conceded only mentioning toDufresne that he had been a member of this union and the fact that he had beenin the merchant marine during World War II.c.Evidence relating to Robert Sherblom's supervisory statusThe Respondent's plant consists of three departments. In departments 1 and 2the Respondent's products are fabricated and assembled.These products finally reachdepartment 3 where they are cleaned, painted, boxed, and shipped.Krikorian testi-fied that he hired Sherblom in December 1954 with the intention of ultimately assign-ing to him the supervision over department 3, and that during the first interview beforeSherblom was hired he had outlined to him the functions of that position and indi- 76DECISIONSOF NATIONALLABOR RELATIONS BOARDcated that he would consider him for this assignment if he were satisfied with hisability to fulfill its requirements.Thereafter,Krikorian related,he did hire Sherblomand told him he was to supervise department 3. Sherblom,however, was not installedin this post until February. 1955.Krikorian first put him through a preliminarytraining program to familiarize him with the work of the other departments.Sher-blom's initial assignment was to department 1 where he worked for 1 or 2 months.Next he worked in department 2 for a few weeks. On February 14, 1955, Krikoriantransferred Sherblom to department 3 and informed him that he was to assumefull responsibility for all work done there. In addition to the shipping functionswhich he was to perform,he was required to collect and turn in the daily productionreports made out by each employee in the department and he was authorized torecommend the hiring and discharge of employees and salary increases for them.Krikorian claimed that he also gave full authority and responsibility to Sherblomformaintaining the flow of products through the department.Krikorianmain-tained that Sherblom performed all these functions from February to the date of histermination on March 29.He sought to establish that on the basis of Sherblom'srecommendation or approval he had hired employees Robert Mann and Arthur Sher-blom, Robert's father,to work in department 3 and that Sherblom had on his ownauthority sent department 3 employees to work temporarily in other departments.Krikorian conceded that Mann had been a former employee, he was familiar with hisqualifications when he hired him, and that he had interviewed Mann and hired himbefore discussing the matter with Sherblom.He nevertheless insisted that he hadsought Sherblom'sapproval for the hire because, as the person responsible forwhat went on in department 3; Sherblom was "entitled to at least a voice in theopinion with respect to his employees in that particular department."As to thehire of Arthur Sherblom,Krikorian conceded that Robert Sherblom had merelyasked him whether his father could have a job in his department and that he had toldSherblom it was up to him.Krikorian also testified that Sherblom had on two oc-casions submitted written recommendations,together with the daily work reportsof department 3 employees,calling for salary increases for certain of these employees.As a further indication of Sherblom's supervisory status, Krikorian pointed to ameeting he held with all his supervisors,attended by Sherblom,in which productionproblems were discussed.The record shows that Paul Krikorian,foreman over department 2. is paid $1 35per hour and that Robert Ford,foreman of department 1, receives an hourly rate of$1.30.Other than Sherblom,these were the only supervisors in the plant on March29.The record also shows that Sherblom was paid $1.10 when hired in December1954 and that his rate was subsequently increased to $1.15 per hour.Knkorianclaimed this increase became effective when Sherblom was made supervisor in de-partment 3.He conceded that there were on the Company's payroll during Sher-blom's tenure rank-and-file employees whose hourly rate was $1.15.No evidence wasoffered to show hourly rates of other department 3 employees,but there is evidence in-dicating that employees Mann and Campanile received 85 cents per hour.This isrevealed by Sherblom'swritten recommendations to Krikorian for 5-cent per hour in-creases for these employees.The Respondent'spayroll records do not containposition designations to indicate that Sherblom was classified as a foreman or super-visor.The Respondent's individual record card for Sherblom does list him as aforeman.The individual record card for Sherblom'spredecessor,claimed byKrikorian to have been a foreman with the same responsibility and authority as Sher-blom, does not designate him as a foreman.Krikorian revealed that this individualhad been a 17-year-old boy whose hourly pay had been 90 cents, but who, heinsisted,had nevertheless been entrusted with supervision over department 3 em-ployees.The Respondent further introduced in evidence a claim for unemploymentcompensation filed on March 29, 1955, with the Massachusetts Division of Employ-ment Security by Sherblom in which he designated his occupation as "foreman-shipper."In explanation,Sherblom testified that he had used this designation in orderto obtain a better job.Sherblom testified that when he was hired by the Respondent in December 1954he was assigned to duty as a welder and then, after a month to 6 weeks, repairedjigs and did setup work on machines.He had started at $1.10 per hour and then wasraised to $1.15 per hour pursuant to his request after he had worked for the Re-spondent about 8 weeks.He testified that he received his raise before he was trans-ferred to duty as shipper.Upon taking over this job he was instructed to makecertain that the Respondent'sproducts were ready for shipment, but that he wasnot given authority to hire or discharge employees; that he never had hired or dis- SPECIAL WIRE GOODS, INC.77charged-employees,nor had he ever been consulted concerning such action.Hedenied that he had recommended the hire of his father or Robert Mann to workin department 3, or that he had recommended the transfer of employees from otherdepartments to work in department 3.He also denied that he had recommended wageincreases for employees in department 3.Regarding his handwritten reports in which he had obviously made recommenda-tions for increases in behalf of employees Mann,Campanile,and Dufresne, hadmade praiseworthy comments regarding the latter'swork rating it better than Mann's,and on two occasions indicated that he had sent Dufresne to work for Paul Krikorian,Sherblom stated that he had made these comments at the direction of Paul Krikorian.Sherblom explained that Krikorian had felt that because the former worked with theemployees in question that his recommendations would be more influential with hisbrother,George, than his own.Sherblom testified that other comments in his re-ports concerning employees were also written at Paul Krikorian's behest, that he hadsent Dufresne to work for Krikorian,as stated in one of his reports, because Krikorianhad instructed him to do so, and that the purpose of this notation on the report wasto enable the office to charge the work of the employee in question to the departmentwhere he had actually done his work.Sherblom claimed that Paul Krikorian wasthe foreman in charge of the men who worked in department 3, and that he spent atleast 3 hours each day in this department.Sherblom's main duty was to load the Respondent's products on trucks for ship-ment to customers.In this connection he did a considerable amount of paper workwhich occupied him together with loading duties from 4 to 5 hours daily.When twotrucks had to be loaded simultaneously the other employees of department 3 auto-matically ceased whatever they were doing without being told and joined with Sher-blom in loading the trucks.No instructions were required from Sherblom as towhat the men were to do or how they were to do this work.If not enough men wereavailable for these operations Sherblom would tell Paul Krikorian he needed moremen and Krikorian would direct Sherblom to take them from their other duties andto put them to work loading.At times Krikorian would send men from department 2to assist in this operation,and he, too, would help with this shipping after Sherblomquit work at 3:30 p. in.When not engaged in shipping,Sherblom performed the same duties as the otheremployees in department 3.As previously noted,these duties involved cleaning,painting,and boxing the Respondent's products.All these duties were of the simplestvariety, calling for no skill or training and requiring no supervisory direction intheir performance by the employees engaged therein.d.Findings and conclusions1. Interference,restraint,and coercion-In resolving conflicts in testimony of witnesses on opposite sides of this proceeding,I have been influenced by my favorable impression of the forthright,convincingmanner in which Earl Dufresne,Jr., John Francis Burke, and Benjamin Wardell testi-fied. I was not equally impressed with the testimony of the Krikorian brothers. Ihave therefore credited the testimony of the former witnesses as to things said by theKrikorians and rejected the denials of the latter.Because, in my view,Robert Sher-blom was less than candid in his testimony,particularly by failing to make forthrightadmission that he had written the reports in evidence prepared by him,I have decidedto credit his testimony when in confect with that of the Krikorians only where it iscorroborated by the testimony of other credited witnesses.In accordance with theforegoing credibility resolutions,I find that the Krikorians engaged in the followingconduct calculated to interfere with,restrain,and coerce employees in the exercise ofrights under the Act:(1)George Krikorian's comment to Dufresne on March 29,after the layoff had been announced,to come over to his side of the fence and that ifhe did there might be a job for him,which,in the context in which these words werespoken,I construe as a suggestion to Dufresne to abandon the Union in order toretain his employment with the Respondent;(2)George Krikorian's comment toDufresne,on the occasion when the latter came to pick up his pay and inquired aboutfailure to receive a promised wage increase,that he ought not to have expected toreceive his increase in view of his union activities;(3) Paul Krikorian's notice toBurke,after the latter had truthfully apprised Krikorian in response to his inquirythat he had signed a card for the Union,that he too would have to be laid off until thematter with the Union had been straightened out; (4)Foreman Robert Ford's state-ment to employee George F. Wardell, according to the undenied,uncontradicted 78DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimony of the latter which I credit, that the March 29 layoff was due to "unionbusiness"; and (5) the interrogation of employees Dufresne, Burke, and BenjaminWardell by Paul Krikorian as to whether they had signed union cards, which in thecircumstances of this case, I regard not as mere casual inquiries but as a deliberateattempt to identify union adherents with a consequent coercive effect.I find that by the foregoing conduct of its president and foremen the Respondentviolated Section 8 (a) (1) of the Act.2.DiscriminationAlthough Krikorian assigned several reasons for the March 29 layoffs at thehearing, there is no doubt that the main reason urged in justification of this actionby the Respondent was the material shortage Krikorian had announced to the em-ployees when he informed them of their layoffs.He testified that in making hisdecision to lay them off "I stated to the employees that there was a material short-age, and we have tried to build our case around that material shortage.....Ac-cordingly, he maintained that the layoffs were necessitated by the failure of thesupplier of raw wire to deliver sufficient material to keep the employees busy, butadded, as he was pressed to specify the precise materials, that a distinction shouldbe drawn between "external" and "internal" materials.The former he definedas the raw wire received in unprocessed form, and the latter as the "component parts"or "shelf units" fabricated from raw material and stored for future assembly ofcompleted products.As his examination proceeded, Krikorian, without whollyabandoning his "external" material shortage explanation, shifted his main relianceon the "internal" shortage theory, for he finally conceded under questioning thatthere was on hand on March 29 sufficient raw material in the form of coil stockfrom which shelf units could be fabricated.Apart from the fact that Krikorian had fostered among the employees the im-pression that the shortage announced by him on March 29 was of the "external"variety, as shown by Dufresne's challenging remark to the effect that a shipmenthad arrived that day, there are these devaluating criticisms of Krikorian's testimonyon this subject.Considering the nature of the defense, Krikorian's display of un-certainty and vagueness about the dates and kind of raw material delivered by thesupplier to the Respondent's plant, impressed me as an ingenuous attempt to avoidgiving definitive proof as to a material fact. I deem it unlikely that having builtthe Respondent's case around a theory of "material shortage" that he would notin preparing his testimony have familiarized himself with the vital facts by resortto records in his possession. If, on the other hand, he genuinely had as much diffi-culty recalling these crucial matters as his testimony seems to indicate, scant relianceiswarranted on his memory of other critical events and circumstances pertinent tothis case.As to the production lag claimed to have resulted from lack of shelf units neededto meet the change in production of items occasioned by the March 29 call from theprincipal customer, I have noted Krikorian's evasion of counsel's inquiry concern-ing the customer's identity, his convenient claim that he kept no record of the call,and his testimony that this call was not followed by written confirmation and thatsuch confirmations are "very seldom" received.Pretensions to such lack of funda-mental business practicein anenterprise with the voluminous details ascribed to itby Krikorian,seemso unlikely as to invite skepticism if not outright disbelief, andI seriously doubt whether there was in fact a telephone call on March 29 from thealleged customer.Adding to this doubt is the circumstance, as related by Krikorian,that the shelf units in short supply had to be produced in department I and the fact,as I have found it, that employee Roy Stevens, who had worked in department 1, wastold on March 30 by his foreman not to report for work because he had been laidoff.Were there foundation to Krikorian's account about the shelf units it may rea-sonably be assumed that Stevens' services would have been urgently required onMarch 30 and that absent other unrelated reasons he would not have been laid off.Symptomatic of Krikorian's unconvincing account of the lag and consequent lay-off is his testimony at one point that his recollection of the fact that there was aproduction lag on March 29 derives from his knowledge that he laid off employeeson that date.Such inverse reasoning is a poor substitute for the direct memory ofthe person who more than anyone else connected with this case was intimately con-cerned with shaping the facts about which he was called to testify. Significantly,Krikorian, in describing the production problems of the Respondent during all themonths of the 1955 season which preceded the March layoffs, emphasized the nu-merous callsfromhis principalcustomer in that periodfor changes in his orders, SPECIAL WIRE GOODS, INC.79yet no satisfactoryexplanationwas offered as to why in the past such calls had notproduced a lag or dislocation such as that claimed to have arisen following the March29 call.I am not persuaded that any of the employees involved in this proceedingwere laid off because of the claimed March 29 production lag.I find no support in the record for the claim that the, Respondent's seasonal declineinfluenced the March 29 layoffs.The Respondent's payroll records indicate thatthere were as many if not more man hours put in by the work force in the weekafter the layoff as in the preceding week during which the layoffs occurred.More-over, although several times asserting the seasonal factor as a reason for the layoffs,Krikorian explicated other exclusive factors as the reason for the layoff of thespecific employees.These factors, he testified, were either the aforesaid produc-tion lag affecting departments 2 and 3, or the installation of the conveyor and theconfusion affecting employment in department 3.Concerning the installation of the conveyor and the resultant saving of labor indepartment 3, thereis noproof in the record from which I may reliably determinehow many, if any, employees in this department were laid off in consequence thereof.Such evidence as there is in the record on this subject was derived from the examina-tion of- George Krikonan by the Trial Examiner in an effort to obtain with somedegreeof objectivity the facts necessary to the determination which the Respondenturged in its defense.Thus, Krikorian was questionedconcerningthemanner bywhich products and materials had been transported to department 3 and he revealedthat this had been accomplished by employees of either department 2 or 3.No otherevidence was presented by the Respondent on this point.The record does not,therefore, satisfactorily prove that the labor saving accomplished by the installationof the conveyor dispensed with the transportation duties of department 3 employeesrather than department 2 employees, and provides no information as to how manyor which department 3 employees were affected by this saving.The assumption isreasonable that no more than 1 or 2 employees from either of these departments had'performed these duties as Krikorian had indicated that usually only 1 employee hadregularly transported material between departments 1 and 2. Since there wereseveral department 3 employees laid off, it cannot be determined which one ofthem, if any, had been terminated because of the installation of the conveyor.TheRespondent's proof in this respect is inadequateto sustainthe defense.Concerning the defense that the department 3 employees had been laid off becauseof confusion in the departmentresultingfrom faulty supervision by Robert Sherblom,I find that here also there is lack of supporting proof.Beyond George Krikorian'snaked claim about the confusion there is not a shred of evidence in the record toindicate what that confusion actually was. (Paul Krikorian did testify descriptivelyas to confusion in the department on March 29.As to that I shall shortlycomment.)Thus, there was no showing as to whether there were infractions by employees ofworking rules, or a failure by them to perform their work efficiently or diligently,or that the work or the departmentwas laggingor below productive standards setby management.Nothing concededly had been said by the Krikorians on March29 to department 3 employees to indicate that their layoffs were to restore order orto overcome the confusion in their department.They were told only about materialshortages.Nor is there anyexplanationby the Respondent for the assignment ofthis reason, if in fact the layoff was disciplinary or to overcome the cause of theconfusion.Nor does it appear that any word ofwarninghad ever beenspoken toSherblom or the department 3 employees about thecomplained of condition in thedepartment.It seems utterly unlikely that no remedialstepswould have beentaken by a concernedmanagementto correct such a condition by way of warning orreprimand or byinstructionalmethods, andthatmanagementwould merely havepermitted the condition to exist until finally all in the department were laid off. Iam not persuaded that this is what happened. I believe, as Paul Krikorian'stesti-mony implies, that the confusion which disturbed the Krikorians was the March 29whispering and walking back and forth by the department 3 employees whichprompted Paul, by hisown admission,to inquire from Sherblomabout the unionactivities of these employees.I reject the defense, as unproved, that the department3 employees were laid off forthe reason assertedby George Krikorian.I am satisfiedthat the employment of Robert Sobol wasterminated and that hewas not recalledto work forthe reasonsgiven by George Krikorian,and find thatno statutory violation was incurred by the Respondent's failure to recall him.I alsofind no violation in the Respondent's layoff or discharge of RobertSherblom becauseI am satisfiedthat he wasa supervisorwithin themeaning ofthe Act.As suchthe Respondentcould dischargehim with impunity even though, as I am convincedby the proof,the reason for this action was his activities in behalf of the Union. In 80DECISIONSOF NATIONALLABOR RELATIONS BOARDconcluding that he was a supervisor I have been required to make a credibility reso-lution between conflicting testimony of George Krikorian and Sherblom as to the's functions and authority.As I have previously indicated,I was not favorablyimpressed with Sherblom's candor as a witness,and this was particularly so regardinghis testimony concerning his alleged supervisory status. I have,therefore,creditedKrikorian's testimony where it conflicted with Sherblom's.I find from the former'stestimony that when Sherblom was assigned to duty as the shipper in department 3on February 14, 1955,that he was authorized to recommend the hiring and dischargeaswell as increases in salary for employees in his department,and that he wasalso given authority and responsibility for maintaining the flow of production in thedepartment.I assume that when the president of a corporation personally informsan employee that in taking charge of a department he has authority to make thepersonnel recommendations specified by Krikorian that he does so with the intentionof giving serious consideration to them.Accordingly,I conclude that Sherblomwas authorized to make effective recommendations concerning the status of em-ployees in department 3 and that he was therefore a supervisor within the meaningof the Act.Consideration of the facts of this case, as I have found them,convinces me thattheMarch 29 layoffs or discharges were motivated by the Respondent's intent toprevent unionization 6y its employees.On the basis of the findings set out insection III,d, 1, of this report,I am satisfied that when on March 29, 1955, theKrikorians received the Union's claim of majority and request to bargain they soughtby direct interrogation to identify those employees who had pledged their supportfor the Union and proceeded to discharge or lay them off in order to forestall theorganizing movement.In addition to the evidence adverted to, I rely, in arriving atthe foregoing conclusion,upon the fact that the Respondent's complained of conductoccurred directly after it received the Union's letter on March 29, the fact that eachof the employees affected was an adherent of the Union and that among them werethe Union'smost active supporters,and the rejection of the Respondent's explana-tions in justification for its conduct.I find that the Respondent violated Section 8(a) (3) oftheAct bylaying off or discharging,for the foregoing reasons, thefollowing employees:John Burke,Arthur A.Sherblom,Roy Stevens,Earl Dufresne,Jr.,Donald Agby,Richard Dumas,Robert Mann,and Anthony Campanile. I fur-ther find that the Respondent recalled to employment on March 31,1955,employeesAgby,Dumas, and Mann,and that employee Campanile was recalled on April 5,1955, but that none of the other employees discriminated against was ever recalledor reinstated.3.The refusal to bargainAs hereinabove related the Union's bargaining request was sent on March 28 andreceived by the Respondent on March 29, 1955, and on March 31 counsel for theRespondent had replied to the Union's lettermerely stating that"communicationshould be made with him."The Respondent's payroll for the week ending April 2,1955, lists the names of 38 persons who comprise the total plant force. Includedtherein are the names of Robert Ford and Paul Krikorian,stipulated to be supervi-sors, and the name of Robert Sherblom,found herein to be a supervisor.Includedalso is the name of John Merzigian as to whom the Respondent conceded that hisinterests were more closely aligned with those of management than rank-and-file em-ployees and that he did not belong in a bargaining unit with them.These four per-sons are, therefore,excluded from the appropriate production and maintenance unit.The payroll also lists the names of Roland LeBlanc and Edward Keenan.These in-dividuals were trade school students who had been hired on March 28, 1955, forpart-time work when they might be needed to fill in for absent employees,usually onSaturdays.Their first day of employment for the Respondent was not until April2, 1955.LeBlanc and Keenan had steady employment during the entire month ofApril.LeBlanc was subsequently laid off and Keenan voluntarily left his job. Bothare back at trade school.During March 28 to March 31,the period crucial to therefusal-to-bargain determination,Keenan and LeBlanc were at best intermittent or'casual employees and as such not eligible for inclusion in the appropriate bargainingunit.2Their exclusion therefore leaves a total of 32 employees in the appropriateunit.The General Counsel introduced the signed designation cards of 19 em-ployees properly authenticated as to signature.Of these I have excluded the cardsof Robert Sherblom and Robert Sobol.There remain 17 cards of employees in'the2Massachusetts Institute of Technology(Lincoln Laboratory),110 NLRB 1611 ;RolloTransit Corpotatton;110 NLRB 1623. SPECIAL WIRE GOODS, INC.81appropriate bargaining unit which constitute evidence of representation by theUnion of a clear majority in that unit when the request for bargaining was receivedby the Respondent and was unlawfully refused as alleged.No specific defense was asserted in the answer or at the hearing to the refusal-to-bargain allegation except that the answer states in effect' that the Respondent hadrequested a Board election to determine the bargaining representative.No evidence,however, was presented to support this averment in the answer and so far as thisrecord shows, no such request was ever made by the Respondent in response to theUnion'sbargaining request.No defense was interposed challenging the Union'smajority, nor was any claim of good-faith doubt as to majority raised.The appro-priateness of the unit, as noted, was stipulated at the hearing.In view of the foregoing circumstances,and considering the Respondent's unlaw-ful conduct aimed at -destroying the Union's majority which directly followed re-ceipt by the Respondent on March 29 of the Union's bargaining request,I find thatthe Respondent has on and after March 29, 1955, refused to bargain with the Unionin violation of Section 8 (a) (5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It has been found that the Respondent has refused and still refuses to bargain col-lectivelywith the Union as the exclusive representative of the employees in theappropriateunitdescribed herein.Itwill therefore be recommended that the Re-spondent bargain collectively, upon request, with the Union as the exclusive repre=sentative of the employees in the appropriate unit, and,ifan understanding isreached, embody such understanding in a signed agreement.It has also been found that the Respondent had on March 29, 1955, discrimina-torily laid off or discharged the following employees whom it has not since rein-stated or recalled to employment: John Burke, Arthur A. Sherblom, Roy Stevens,and Earl Dufresne, Jr. It has further been found that the Respondent had on March29, 1955, discriminatorily laid off employees Donald Agby, Richard Dumas, RobertMann,and AnthonyCampanile,and that it recalled the last named employee onApril 5, 1955, and the former three employees on March 31, 1955. It will thereforebe recommended that the Respondent be ordered to offer immediate and full rein-statement to their former or substantially equivalent positions,without prejudice toseniority or other rights and privileges,to the foregoing discriminatorily discharged orlaid-off employees who have not been reinstated or recalled to employment.The record shows that subsequent to the commission of the discriminatory con-duct by the Respondent on March 29,1955,itsbusiness underwent an economicdecline and that it thereupon,for justifiable reasons, reduced its work force. It ispossible- that some of the employees discriminated against might have been affectedin the reduction of operations even absent the Respondent's unfair labor practices,but the record furnishes no basis for determining the order in which they might havebeen laid off or discharged.Under these circumstances it is recommended that theRespondent be ordered to offer the aforementioned employees John Burke,ArthurA. Sherblom,Roy Stevens,and Earl Dufresne,Jr., immediate and full reinstatementto their former or substantially equivalent positions,without prejudice to theirseniority and other rights and privileges,and, in the event that there is insufficientwork for all such employees entitled thereto, to dismiss, if necessary,all persons newlyhired after the Respondent'sdiscrimination.If there is not then sufficient workavailable for the remaining employees and those to be offered reinstatement, allavailable positions shall be distributed among them without discrimination againstany employee because of union membership or activity, in accordance with thesystem of seniority or other nondiscriminatory practice heretofore applied by theRespondent in the conduct of its business.Respondent shall place those employees,if any, for whom no employment is available after such distribution,on a preferential390609-56-vol. 1157. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDlist,with priority in accordance with such system of seniority or other nondiscrimi-natory practice heretofore applied by the Respondent in the conduct of itsbusiness,and thereafter offer them reinstatement as such employment becomes availableand before other persons are hired for such work.It shall also be recommended that the Respondent make whole those employeesagainst whom it has discriminated for any losses they may have suffered becauseof the discrimination against them by payment to each of them of a sum of moneyequal to the amount that he normally would have earned as wages from the dateof such discrimination to the date of the offer of reinstatement, or placement onsuch preferential list as the case may be, less his net earnings during said period,with back pay to be computed on a quarterly basis in the manner established by theBoard in F. W.Woolworth Company,90 NLRB 289.With respect to employeesAgby, Dumas, Mann, and Campanile, back pay is due and payable to them only fromMarch 29, 1955, the date of the discrimination against them, to the dates when, asindicated above, they were recalled to employment.As it is possible that one ormore of the other employees discriminated against on March 29, 1955, might havebeen discharged in a subsequent reduction of the work force even if the Respondent'sselection had been on a nondiscriminatory basis, this possibility will be taken intoconsideration in determining the back pay due these employees, in compliance withthis recommendation.In view of the nature of the unfair labor practices committed, the commission bythe Respondent of similar and of other unfair labor practices may be anticipated.Itwill therefore be recommended that the Respondent be ordered to cease anddesist from in any manner infringing upon the rights guaranteed its employees bySection 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.United Steelworkers of America, CIO, is a labor organization within the mean-ing of Section 2 (5) of the Act.2.By discriminating with respect to the hire and tenure of employment of theemployees listed in the Appendix, attached hereto, thereby discouraging the freeexercise of rights guaranteed by Section 7 of the Act and discouraging membershipin and activities for the above-mentioned labor organization, the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (3) and (1) of the Act.3.All production and maintenance and shipping and receiving employees of theRespondent employed at its Worcester, Massachusetts, plant, exclusive of all super-visors as defined in the Act, constitute a unit appropriate for the purposes of col-lective bargaining within the means of Section 9 (b) of the Act.4.On March 29, 1955, and at all times thereafter, the United Steelworkers ofAmerica, CIO, was, and now is, the representative of the majority of the Respondent'semployees in the appropriate unit described above for the purposes of collective bar-gaining within the meaning of Section 9 (a) of the Act.5.By refusing on March 29, 1955, and thereafter to bargain collectively with theUnion as the exclusive representative of all of its employees in the above-described ap-propriate unit, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.`6.By the foregoing unfair labor practices the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, and has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.8.SpecialWire Goods, Inc., is an employer within the meaning of Section 2 (2)of the Act and is engaged in commerce within the meaning of Section 2 (6) and (7)of the Act.9.The allegations of the complaint as to Robert Sherblom and Robert Sobol havenot been sustained.[Recommendations omitted from publication.)